Title: From John Adams to Benjamin Rush, 28 August 1811
From: Adams, John
To: Rush, Benjamin



Quincy August 28. 1811

Your Letter of the 20th., My dear Friend, has filled my Eyes with Tears,—and, indurated Stoick as I am, my heart with Sensations unutterable by my Tongue or Pen. Not the Feelings of Vanity, but the overwhelming Sense of my own Unworthiness of Such a Panegyrick from Such a Friend. Like Louis the 16 I Said to myself Qu’est ce, que J’ay fait pour le meriter. Have I not been employed in Mischief all my days? Did not The American Revolution produce The French Revolution? and did not the French Revolution produce all the Calamities, and Desolations to the human Race and the whole Globe ever Since? I meant well however. My Conscience was clear as a Christal Glass without a Scruple or a doubt. I was borne by an irresistable Sense of Duty. God prospered our Labours: and awful, dreadfull, and deplorable as the Consequences have been, I cannot but hope that the ultimate good of The World of the human Race and of our beloved Country is intended and will be accomplished by it. While I was in this Reverie I handed your Letter to my Brother Cranch, The Post master of Eighty five years of Age, an Israelite indeed, who read it with great Attention and at length Started up and exclaimed “I have known you Sixty years and I can bear Testimony as a Witness to every Word your Friend has Said in this Letter in your Favour.” This compleated my humiliation and Confusion.
Your Letter is the most Serious and Solemn one, I ever received in my Life. It has arroused and harrowed up my Soul. I know not what to Say in Answer to it, or to do in consequence of it.
It is most certain that the End of my Life cannot be remote. My Eyes are constantly fixed upon it, according to the Præcept or Advice of the Ancient Philosopher: And, if I am not in a total delusion, I daily behold and Contemplate it, without dismay.
If, by dedicating all the rest of my days to the Composition of such an Address as you propose I could have any rational Assurance of doing any real good to my fellow Citizens of United America; I would chearfully lay aside all other Occupations and amusements and devote myself to it. But there are difficulties and Embarrassments in the Way, which to me, at present, appear insuperable.
1. “The Sensibility of the Public Mind,” which you anticipate at my Decease; will not be So favourable to my Memory as you Seem to foresee. By the treatment I have received and continue to receive I Should expect that a large Majority of all Parties would cordially rejoice to hear that my head was laid low.
2 I am Surprised to read in your Opinion that “my Integrity has never been called in Question; and that  Friends and Enemies agree in believing me to be an honest Man.” If I am to judge by the Newspapers and Pamphlets that have been printed in America for twenty years past, I Should think that both Parties believed me the meanest Villain in the World.
3. If they do Should  not “Suspect me of sinning in the grave” they will charge me with Selfishness and Hypocrisy, before my death; in preparing an Address to move the Passion of the People, and excite them to promote my Children and perhaps to make my Son a King. Washington and Franklin could never do any Thing but what was imputed to pure disinterested Patriotism. I never could do any Thing but what was ascribed to Sinister Motives.
4. I agree with you in Sentiment that Religion and Virtue are the only Foundations; not only of Republicanism and of all free Government: but of Social Felicity under all Governments and in all the Combinations of human Society. But if I should inculcate this doctrine in my Will, I should be charged with Hypocrisy and a desire to conciliate the good Will of the Clergy towards my Family as I was charged by Dr Priestly and his Friend Cooper and by Quakers, Baptists and I know not how many other Sects, for instituting a National Fast and for even common Civility to the Clergy, and for being a Church going Annimal.
5 If I Should inculcate those “National Social, domestic and religious Virtues” you recommend; I should be Suspected and charged with an hypocritical, machiavilian, Jesuitical, Pharasaical Attempt to promote a national establishment of Presbyterianism in America. Whereas I would as Soon establish The Episcopal Church; and almost as Soon the Catholic Church.
6 If I Should inculcate Fidelity to the Marriage Bed, it would be Said that it proceeded from Resentment to General Hamilton, and a malicious desire to hold up to Posterity his Libertinism.
7. Others would Say, that is only a vainglorious Ostentation of my own Continence. For among all the Errors, Follies, Failings, Vices and Crimes which have been So plentifully imputed to me; I cannot recollect, a Single Insinuation against me of any amorous Intrigue, or irregular or immoral Connection with Woman, single or married, myself a Batchellor or a married Man.
8 If I Should recommend the Sanctification of the Sabbath, like a divine, or even only an a regular attendance on publick Worship, as a means of Moral Instruction and Social Improvement like a Phylosopher or Statesman: I Should be charged with vain ostentation again, and a Selfish desire to revise the Remembrance of my own Punctuality in this Respect; for it is notorious enough, that I have been a Church going Animal for Seventy Six years, i.e. from the Cradle And this has been alledged as one Proof of my Hypocrisy.
9. Fifty three years ago I was fired with a Zeal, amounting to Enthusiasm against ardent Spirits, the Multiplication of Taverns, Retailers, Dramshops and tippleing Houses; grieved to the heart to See the Number of idlers, Thieves Sots and consumptive Patients made for the Phisicians, in those infamous seminaries. I applied to the Court of Sessions, procured a Committee of Inspection and Inquiry; reduced the Number of licenced Houses &c &c &c But I only acquired the Reputation of a Hypocrite and an ambitious Demagogue by it; the Number of licenced Houses was soon reinstated Drams Grog and Sotting were not diminished, and remains to this day as deplorable as ever. You may as well preach to the Indians Against Rum as to our People. Little Turtle petioned me to prohibit Rum to be Sold to his Nation; for a very good Reason, because he Said I had lost three thousand of my Indian Children in his Nation in one year by it.
Sermons, moral discourses, Phylosophical dissertations, medical Advice are all lost upon this Subject. Nothing but making the Commodity Scarce and dear, will have any Effect. And your Republican Friend and I had almost Said mine, Jefferson, would not permit, Rum or Whiskey to be taxed.
If I should then in my Will, my Dying Legacy, my posthumous Exhortation, call it what you will, recommend heavy, prohibitory Taxes upon Spirituous Liquors, which I believe to be the only Remedy against their deleterious Qualities in Society, every one of your Brother Republicans and Nine tenths of the Federalists would Say that I was a canting Puritan a profound Hypocrite, setting up Standards of Morality, Frugality, Œconomy, Temperance and Simplicity and Sobriety that I know the Age was incapable of.
10. Funds and Banks. I never approved or was Satisfied with our Funding System. It was founded on no consistent Principle. It was contrived to enrich particular Individuals at the public Expence. Our whole banking System I ever abhored, I continue to abhor, and shall die abhorring. But I am not an Ennemy to Funding Systems. They are absolutely and indispensably necessary in the present State of the World. An Attempt to annihilate or prevent them would be as Romantic an Adventure, as any in Don Quixot or in Oberon: A national Bank of deposit, I believe to be wise, just, prudent, œconomical and necessary. But every Bank of discount; every Bank by which Interest is to be paid, or Profit of any Kind made by the Deponent, is downright Corruption. It is taking the Public for the benefit and profit of Individuals. It is worse than Old time, continental Curency; or any other Paper Money.
Now Sir, If I should talk in this Strain, after I am dead, you know the People of America would pronounce that I had died mad.
11 My opinion is that a circulating Medium of Gold and Silver only ought to be introduced and established, that a National Bank of Deposit only, with a Branch in each State, all to  small sum, Two Million of Dollars Should be allowed; that every Bank in the Union ought to be annihilated and every Bank of Discount, prohibited to all Eternity. Not one farthing of Profit should ever be allowed on any Money deposited in the Bank. Now, my Friend, if my postumous Sermon, Exhortation, Advice Address, or whatever you may call it, I should gravely deliver such a Doctrine Nine tenths of Republicans as well as Federalists will think that I ought to have been consigned to your tranquilizing Chair, rather than permitted to write such extravagances. Franklin Washington Hamilton, and all our disinterested Patriots and Heroes, it will be Said have sanctioned Paper Money and Banks, and who is this Pedant and Bigot of a John Adams who from the Ground Sounds the Toxin against all our best Men, when every Body knows he never had any Thing in View but his private Interest, from his Birth to his Death.
12 Free Schools, and all Schools, Colledges Accademies and Seminaries of learning I can recommend from my heart: but I dare not Say that Suffrage “Should never be permitted to a Man who cannot read and write.  What would become of the Republick of France if the Lives Fortunes, Characters of Twenty four Millions and an half of Men who can neither read nor write, Should be at the absolute disposal of Five hundred thousands who can read?
13. I am not qualified to write such an Address. The Style should be pure elegant, eloquent and pathetick in the highest degree. It should be revised corrected, oblitterated interpolated, amended, transcribed twenty times, polished refined, varnished, burnished. To all these Employments and Exercises I am a total Stranger. To my Sorrow I have never copied nor corrected nor embellished. I understand it not. I never could write Declamations Orations or popular Addresses
14. If I could persuade my Friend Rush, or my Friend Jay, my Friend Trumbul or my Friend Humphry’s or perhaps my Friend Jefferson, to write Such a Thing for me, I know not why I might not transcribe it, as Washington did so often. borrowed Eloquence if it contains as good Stuff, is as good as own Eloquence.
15. The Example you recollect of Cæsars Will, is an awful Warning. Posthumous addresses may be left by Cæsar as well as Cato, Brutus or Cicero and will oftener perhaps be applauded and make deeper Impressions, establish Empires easier than restore Republicks: promote Tyranny Sooner than Liberty.
Your Advice my Friend, flows from the Piety, Benevolence and Patriotism of your heart. I know of no Man better qualified to write such an address than yourself If you will try, your hand at it and send me the Result, I will consider it maturely. I will not promise to adopt it as my own: but I may make a better Use of it, than of any Thing I could write.
My Brother Cranch Thinks you one of the best and one of the profoundest Christians. He prays me to present you his best Compliments, and although he has not the Honour nor the pleasure of a personal Acquaintance, has the highest Esteem of your Character. He prays me to inclose a Sermon, not for its own Sake So much as for the Appendix, which he asks you to read and give him your opinion of it.
Will you Shew it to our Friend Wharton and get his opinion of it.
I am as I ever have been and ever shall / be your admiring Friend

John Adams